     Case 6:18-cv-01100-EFM-ADM Document 497 Filed 12/22/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



  LARRY LAWSON,

                  Plaintiff,



   vs.                                                     Case No. 18-1100-EFM



  SPIRIT AEROSYSTEMS, INC.,

                  Defendant.




                                    MEMORANDUM AND ORDER

         Before the Court are Plaintiff Larry Lawson’s Motions for Leave to File Under Seal (Docs.

448, 456, 457, 479, 480, and 486), Defendant Spirit Aerosystems, Inc.’s (“Spirit”) Motions for

Leave to File Under Seal (Docs. 451 and 453), and Non-party Howmet Aerospace Inc., f/k/a

Arconic Inc.’s (“Arconic”) Motions for Leave to File Under Seal (Docs. 443, 458, 463, and 464).

The Court now addresses each motion in turn.

                               I.     Factual and Procedural Background

         Lawson is Spirit’s former chief executive officer. He retired on July 31, 2016. His

Retirement Agreement contained non-compete obligations lasting two years, until July 31, 2018.

In early 2017, a non-party investment firm hired Lawson for consulting services in connection

with a proxy contest initiated against Arconic. When Spirit learned of this, it notified Lawson that
      Case 6:18-cv-01100-EFM-ADM Document 497 Filed 12/22/20 Page 2 of 8




his involvement constituted a breach of his non-compete. Spirit then ceased paying Lawson and

demanded that he repay what the company had already paid him under the Retirement Agreement.

Lawson disputes that he breached the non-compete and filed this lawsuit seeking to recover the

withheld payments under his Retirement Agreement.

        Lawson argues that he did not breach the non-compete, alleging that Spirit is a tier-one

manufacturer of aerostructures and aircraft components (i.e., it builds and sells large structures and

components like fuselage, propulsion, and wing systems) whereas Arconic is a tier-three or tier-

four manufacturer of lightweight engineered metal components (e.g., small fasteners, connectors,

bolts, engine components, fan blades, etc.) that are supplied to tier-one manufacturers like Spirit.

Lawson therefore contends that Spirit and Arconic are not competitors in the same line of business.

        After extensive discovery, Lawson and Spirit filed cross-motions for summary judgment

(Docs. 435 and 432). Lawson, Spirit, and Arconic then filed multiple motions to seal portions of

briefs for and against summary judgment, as well as accompanying exhibits. Spirit also filed two

motions to strike (Docs. 444 and 452) with attached exhibits, portions of which the parties also

seek to seal. Lastly, Lawson filed an appeal of the Magistrate Judge’s Order setting award amounts

(Doc. 485) and seeks to seal portions of his supporting memorandum. The Court now addresses

all the motions to seal in turn.

                                              II.      Legal Standard

        Local Rule 5.4.6 sets forth the procedure for a party seeking to file documents under seal.

“Documents will not be automatically approved for filing under seal merely because they were

produced pursuant to a protective order, nor because both parties stipulate to filing under seal.”1



        1
            Gipson v. Sw. Bell Tel. Co., 2009 WL 1044941, at * (D. Kan. 2009).



                                                        -2-
      Case 6:18-cv-01100-EFM-ADM Document 497 Filed 12/22/20 Page 3 of 8




The public’s right to inspect and copy judicial records, though an important one, “is not absolute.”2

The court has discretion to decide, based on the circumstances of the case and the difficulty of

redacting from filed documents privileged and sensitive information, which parts of the record

should be sealed “if the public’s right of access is outweighed by competing interests.”3 The

movant must “articulate specific facts to establish a public or private harm from opening the

documents to public view.”4

                                                    III.         Discussion

        Addressing each motion in turn, the Court orders the parties to file the respective

documents according to the following process. File publicly any Memoranda with the redactions

listed below, then file under seal the Memoranda without the redactions. File under seal any

exhibits listed below and the remainder publicly. Finally, file publicly all the depositions with the

corresponding redactions listed below, then file under seal unredacted copies of the redacted

depositions.

A.      Lawson’s Motions

        Doc. 448: DENIED AS MOOT. Lawson filed this correction to his prior motions to seal

(Docs. 434 and 447). His correction merely noted that Arconic had designated portions of the

Roggenburk deposition as confidential. He sought no other remedy from the Court. Since the

Court ruled on Docs. 434 and 447 in its order dated October 23, this motion is now moot.




        2
         Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978); see also Colony Ins. Co. v. Burke, 698 F.3d
1222, 1241 (10th Cir. 2012).
        3
            United States v. Apperson, 642 F. App’x 892, 899 (10th Cir. 2016) (quotation and citation omitted).
        4
            Gipson, 2009 WL 1044941, at *20.



                                                           -3-
     Case 6:18-cv-01100-EFM-ADM Document 497 Filed 12/22/20 Page 4 of 8




       Doc. 456: GRANTED. Lawson seeks to file portions of the Appendix attached to his reply

in support of his motion for summary judgment (Doc. 456-1) under seal. This appendix is a copy

of Lawson’s Statement of Facts, and the accompanying responses and replies, in support of his

motion for summary judgment. The following portions of the Statement of Facts may remain

under seal: the last sentence of paragraph 18; paragraphs 24, 46, 47, and 59; the indented quote in

paragraph 49; and footnotes 5 and 27. Lawson may redact the following portions of the Argument

section: Section III, B; the sentence following “Aboulafia’s opinion is representative of Spirit’s

theory of competition” on page 45; and footnote 82.

       Doc. 457: GRANTED IN PART and DENIED IN PART. Lawson mistakenly attached a

deposition transcript as Exhibit 121 to his memorandum in opposition to summary judgment when

he meant to attach an expert report by William P. Rogerson. He now seeks to correct that mistake

and seal the expert report. The Court grants the motion to seal only for the highlighted portions

on pages 17, 21 (but not the highlighted portion of paragraph 47), 30 (only the first sentence of

paragraph 66), 32, and 33. All page numbers reflect the expert report’s pagination, NOT the

CM/ECF pagination).

       Doc. 479: DENIED. Lawson first asks that portions “indicated in yellow highlight” of the

Rogerson expert report be sealed. But the attached Exhibit lacks highlighting. Instead, the entire

51-page report is attached without any indication which portions Lawson seeks to be sealed or

redacted. As such, the Court denies Lawson’s motion concerning the Rogerson report.

       Lawson also asks that the Court seal page 283 of the Tom Gentile deposition. The Court

previously granted a motion to seal other pages of this deposition in its Order on October 23.

Lawson incorrectly asserts that page 283 was included in the Court’s prior sealing order—it was

not. Other than the fact that page 283 is a part of a deposition of which other pages were placed


                                                -4-
     Case 6:18-cv-01100-EFM-ADM Document 497 Filed 12/22/20 Page 5 of 8




under seal, Lawson asserts no reason why the page should be sealed. After reviewing page 283 of

the Gentile deposition, the Court concludes that it does not warrant sealing and denies Lawson’s

motion to this extent.

       Doc. 480: GRANTED. Lawson asks the Court to substitute corrected Exhibits 99, 100,

and 121 attached to his Memorandum in Opposition to Spirit’s Motion for Summary Judgment.

Lawson’s request lacks an explanation as to what parts of those Exhibits are incorrect or

incomplete. After a review by the Court, it appears that the corrected Exhibits add many missing

pages that Lawson apparently intended to include. The Court grants Lawson’s motion.

       Doc. 486: GRANTED. Lawson seeks to file under seal portions of his memorandum in

support of his appeal of the Magistrate Judge’s Order Setting Award Amount (Doc. 485) that

reveals rates and fees charged by Arcadi Jackson, Foulston Siefkin, and Legility to Spirit, as well

as the work performed by those firms in connection with the instant lawsuit. Lawson may redact

the highlighted portions of his memorandum and file an unredacted copy under seal.

B.     Spirit’s Motions

       Doc. 451: DENIED. Spirit duplicates Arconic’s request that page 385 of the Roggenburk

deposition be maintained under seal.      That page references in general Arconic’s customer

relationships, not confidential information contained in contracts with those customers. As such,

the Court denies Spirit’s request.

       Doc. 453: GRANTED IN PART and DENIED IN PART. Spirit asks the Court to seal its

reply in support of summary judgment (Doc. 453-1). The highlighted portions of paragraph 3 of

Spirit’s reply may be redacted when filed publicly, but all other portions of the reply must remain

unredacted. Per the procedure above, the complete unredacted reply must be filed under seal.

Spirit also asks that page 466 of the Roggenburk deposition be sealed. The Court denies that


                                                -5-
     Case 6:18-cv-01100-EFM-ADM Document 497 Filed 12/22/20 Page 6 of 8




request because the page contains general information about Arconic’s business relationships and

manufactured products. Finally, Spirit asks that Exhibit 2 attached to its reply in support of

summary judgment be sealed. This Exhibit is a one-page email correspondence regarding one of

Arconic’s business relationships that reveals no information needing to be shielded from public

access. As such, the Court denies Spirit’s request to seal Exhibit 2.

C.     Arconic’s Motions

       Doc. 443: GRANTED. The requested portions of the Roggenburk deposition, and the

portions of Lawson’s memorandum referring to such testimony, are to remain under seal, which

the Court previously granted in its October 23 order.

       Doc. 458: DENIED.        Arconic requests that pages 385 and 386 of the Roggenburk

deposition attached to Spirit’s motion to strike (Doc. 451-2, pp. 13-14) remain under seal. Those

pages merely reference Arconic’s customer relationships, not confidential information contained

in contracts with those customers. As such, the Court denies Arconic’s request.

       Doc. 463: GRANTED. Arconic duplicates Lawson’s request in Doc. 456, reiterating the

request that portions of the Appendix attached to Lawson’s Reply in Support of his Motion for

Summary Judgment (Doc. 456-1) remain under seal.

       Doc. 464: GRANTED IN PART and DENIED IN PART. Arconic duplicates Spirit’s

request in Doc. 453, reiterating the request that portions of Spirit’s Reply in support of its Motion

for Summary Judgment and Exhibits 1 and 2 thereof.

       IT IS THEREFORE ORDERED that Lawson’s Motion for Leave to File Under Seal

(Doc. 448) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that Lawson’s Motion for Leave to File Under Seal (Doc.

456) is GRANTED.


                                                -6-
    Case 6:18-cv-01100-EFM-ADM Document 497 Filed 12/22/20 Page 7 of 8




      IT IS FURTHER ORDERED that Lawson’s Motion for Leave to File Under Seal (Doc.

457) is GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that Lawson’s Motion for Leave to File Under Seal (Doc.

479) is DENIED.

      IT IS FURTHER ORDERED that Lawson’s Motion for Leave to File Under Seal (Doc.

480) is GRANTED.

      IT IS FURTHER ORDERED that Lawson’s Motion for Leave to File Under Seal (Doc.

486) is GRANTED.

      IT IS FURTHER ORDERED that Spirit’s Motion for Leave to File Under Seal (Doc.

451) is DENIED.

      IT IS FURTHER ORDERED that Spirit’s Motion for Leave to File Under Seal (Doc.

453) is GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that Arconic’s Motion for Leave to File Under Seal (Doc.

443) is GRANTED.

      IT IS FURTHER ORDERED that Arconic’s Motion for Leave to File Under Seal (Doc.

458) is DENIED.

      IT IS FURTHER ORDERED that Arconic’s Motion for Leave to File Under Seal (Doc.

463) is GRANTED.

      IT IS FURTHER ORDERED that Arconic’s Motion for Leave to File Under Seal (Doc.

464) is GRANTED IN PART and DENIED IN PART.




                                        -7-
Case 6:18-cv-01100-EFM-ADM Document 497 Filed 12/22/20 Page 8 of 8




 IT IS SO ORDERED.

 Dated this 22nd day of December, 2020.




                                            ERIC F. MELGREN
                                            UNITED STATES DISTRICT JUDGE




                                      -8-
